                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        MARIE A. ARNOLD,                               Case No. 19-cv-03920-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING METLIFE AUTO
                                                 v.                                        & HOME INSURANCE AGENCY,
                                  10
                                                                                           INC.’S MOTION TO DISMISS
                                  11        METLIFE AUTO & HOME INSURANCE                  AMENDED COMPLAINT
                                            AGENCY, INC., et al.,
                                  12                                                       Re: Dkt. No. 24
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Defendant MetLife Auto & Home Insurance Agency, Inc. (“MAHIA”) moves to dismiss

                                  15   all claims asserted against it by plaintiff Marie A. Arnold. Dkt. No. 24. The Court held a hearing

                                  16   on the motion on November 12, 2019. Upon consideration of the moving and responding papers,

                                  17   as well as the oral arguments presented, the Court grants the motion to dismiss, and gives Ms.

                                  18   Arnold leave to file a second amended complaint.
                                  19   I.      BACKGROUND

                                  20           Ms. Arnold, proceeding pro se, originally filed this action against defendants MAHIA and

                                  21   MetLife Group, Inc. (“MetLife Group”), asserting claims for negligence and negligent

                                  22   misrepresentation, as well as a claim under the Fourth Amendment of the U.S. Constitution for

                                  23   alleged invasion of privacy. Ms. Arnold says that, at defendants’ suggestion and with their

                                  24   agreement, she subsequently amended her complaint to include an additional defendant,

                                  25   Brighthouse Life Insurance Company (“Brighthouse”).1 Dkt. No. 13.

                                  26
                                  27   1
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                   1          Ms. Arnold’s operative amended complaint (Dkt. No. 19) asserts claims for fraudulent

                                   2   concealment, misrepresentation, breach of fiduciary duty, and violation of the Fourth Amendment

                                   3   (invasion of privacy). Although the allegations of the amended complaint are not stated clearly,

                                   4   Ms. Arnold seems to allege that she obtained some sort of insurance coverage through her prior

                                   5   employment with Kaiser Permanente (“Kaiser”). Dkt. No. 19 at ECF 2. Ms. Arnold says that she

                                   6   voluntarily terminated her employment with Kaiser on May 13, 2012, and was experiencing

                                   7   emotional distress and financial hardship. Id. She further alleges that she was given “an option[]

                                   8   to continue Metlife life [i]nsurance” through an “arrangement with [an] Insurance Agent,” and

                                   9   either Ms. Arnold or the insurance agent “insisted [o]n [a] ‘Promise Whole Life’ Plan.” Id.

                                  10   Appended as Exhibit A to the amended complaint is a letter that appears to summarize a “Promise

                                  11   Whole Life” plan Policy Number 21216479 UT, issued by Metropolitan Life Insurance Company.

                                  12   Dkt. No. 19 at ECF 11. The identified insured is “Marie A. Dantes,” which Ms. Arnold represents
Northern District of California
 United States District Court




                                  13   was her (former) married name. Id.; Dkt. No. 27-1 ¶ 3. That letter identifies a June 14, 2012

                                  14   “Policy Issue Date of Original Policy” and a “Face Amount of Insurance” of $50,000. Id. The

                                  15   letter also states that “[f]urther details about the policy and benefits will be furnished upon

                                  16   request.”2 Id. Elsewhere in the amended complaint, Ms. Arnold alleges that “Brighthouse and

                                  17   Metlife are stated to be Plaintiff’s individual plan with same policy number.” Dkt. No. 19 at ECF

                                  18   3. Appended to the amended complaint as Exhibit B is what appears to be a brochure providing

                                  19   an overview of a Kaiser benefits package. Id. at ECF 13-20.

                                  20          Ms. Arnold says she “informed Metlife about her hardship,” and seems to claim that, due

                                  21   to a chronic illness or disability, she was entitled to “withdraw” money under her policy. Id. at

                                  22   ECF 4, 5. According to the amended complaint, defendants failed to disclose, and made false

                                  23   representations about, Ms. Arnold’s alleged entitlement to payment of a “whole life policy

                                  24   amount.” Id. As a result, Ms. Arnold says that she suffered humiliation and mental anguish, and

                                  25   became homeless. Id. at ECF 3. She seeks $500,000 in compensatory damages, plus $1,000,000

                                  26   in punitive damages. Id. at ECF 9.

                                  27
                                       2
                                  28    It is unclear whether Ms. Arnold made any subsequent requests to obtain a copy of the subject
                                       Promise Whole Life policy.
                                                                                     2
                                   1          The amended complaint seems to acknowledge that Ms. Arnold’s claims may be time-

                                   2   barred. Nonetheless, Ms. Arnold alleges that she is entitled to tolling, noting “[t]he general rule

                                   3   [that] the statu[t]es of limitation begins to run when Plaintiff discovers that a fraud occurred or

                                   4   exercise of reasonable diligence.” Id. at 3.

                                   5          Defendant MAHIA moves to dismiss the amended complaint for failure to state a claim for

                                   6   relief, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In sum, MAHIA argues

                                   7   that the amended complaint fails to allege sufficient facts demonstrating that MAHIA had any

                                   8   involvement in the matters on which Ms. Arnold bases her claims.3 Ms. Arnold opposes the

                                   9   motion, and has separately requested that she be permitted to file a second amended complaint to

                                  10   include venue and intra-district assignment allegations that she says she inadvertently omitted

                                  11   from her amended complaint. 4

                                  12   II.    LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) tests the legal

                                  14   sufficiency of the claims in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                  15   Dismissal is appropriate where there is no cognizable legal theory or an absence of sufficient facts

                                  16   alleged to support a cognizable legal theory. Id. (citing Balistreri v. Pacifica Police Dep’t, 901

                                  17   F.2d 696, 699 (9th Cir. 1990)). In such a motion, all material allegations in the complaint must be

                                  18   taken as true and construed in the light most favorable to the claimant. Id.

                                  19          However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

                                  20   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover,

                                  21   “the court is not required to accept legal conclusions cast in the form of factual allegations if those

                                  22   conclusions cannot reasonably be drawn from the facts alleged.” Clegg v. Cult Awareness

                                  23   Network, 18 F.3d 752, 754-55 (9th Cir. 1994).

                                  24

                                  25
                                       3
                                        MAHIA also argues that Ms. Arnold’s claims are time-barred and that the discovery rule does
                                       not save her claims. Insofar as these arguments were raised for the first time in MAHIA’s reply
                                  26   brief, the Court will not consider them here.
                                       4
                                  27    MAHIA correctly notes that exhibits and a declaration submitted by Ms. Arnold with her
                                       opposition papers cannot properly be considered on the present motion. Nevertheless, MAHIA
                                  28   argues that even if those exhibits and Ms. Arnold’s declaration were considered, they do not save
                                       Ms. Arnold’s claims from dismissal. The Court agrees.
                                                                                        3
                                   1          Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the

                                   2   pleader is entitled to relief.” This means that the “[f]actual allegations must be enough to raise a

                                   3   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

                                   4   (2007) (citations omitted). However, only plausible claims for relief will survive a motion to

                                   5   dismiss. Iqbal, 556 U.S. at 679. A claim is plausible if its factual content permits the court to

                                   6   draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. A plaintiff

                                   7   does not have to provide detailed facts, but the pleading must include “more than an unadorned,

                                   8   the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

                                   9          Documents appended to or incorporated into the complaint or which properly are the

                                  10   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                  11   12(b)(6) motion. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          A.      Fraudulent Concealment and Misrepresentation
                                  14          Ms. Arnold’s first two claims for relief are both based on fraud.5 To state a claim for fraud

                                  15   under California law, a plaintiff must allege: (1) a misrepresentation (false representation,

                                  16   concealment, or non-disclosure); (2) knowledge of falsity (or scienter); (3) intent to defraud (i.e.,

                                  17   to induce reliance); (4) justifiable reliance; and (5) resulting damage. Lazar v. Super. Ct., 12 Cal.

                                  18   4th 631, 638 (1996). Additionally, a claim for fraud “must state with particularity the

                                  19   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). However, “[m]alice, intent,

                                  20   knowledge, and other conditions of a person’s mind may be alleged generally.” Id. “A pleading is

                                  21   sufficient under [R]ule 9(b) if it identifies the circumstances constituting fraud so that a defendant

                                  22   can prepare an adequate answer from the allegations. While statements of the time, place and

                                  23   nature of the alleged fraudulent activities are sufficient, mere conclusory allegations of fraud are

                                  24   insufficient.” Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989). “To

                                  25

                                  26   5
                                        The amended complaint indicates that Ms. Arnold’s misrepresentation claim is based on 33
                                  27   U.S.C. § 931, which concerns penalties for “knowing[] and willful[]” misrepresentation under the
                                       Longshore and Harbor Workers’ Compensation Act. That statute has no apparent bearing on the
                                  28   present action. Accordingly, the Court construes Ms. Arnold’s misrepresentation claim as one
                                       based on common law fraud.
                                                                                       4
                                   1   comply with Rule 9(b), allegations of fraud must be specific enough to give defendants notice of

                                   2   the particular misconduct which is alleged to constitute the fraud charged so that they can defend

                                   3   against the charge and not just deny that they have done anything wrong.” Bly-Magee v.

                                   4   California, 236 F.3d 1014, 1019 (9th Cir. 2001) (internal quotations and citation omitted).

                                   5          With respect to Ms. Arnold’s concealment claim, the amended complaint alleges that

                                   6   “Metlife and Brighthouse committed concealment and cover-up, falsifying to [sic] Plaintiff’s

                                   7   entitlement to withdraw in her policy,” and that a “[d]efendant employee was concealing

                                   8   information and material[] facts” and “made false statement of deny” regarding Ms. Arnold’s

                                   9   insurance claim. Dkt. No. 19 at ECF 3-4. As for the misrepresentation claim, the amended

                                  10   complaint alleges that a “Defendant Agent” made misrepresentations and “concealed facts about

                                  11   whole life [i]nsurance protects employee in the events of early accident, chronic illness or

                                  12   disability and take loan before age[] 65 and provide cash value with penalties surrender charges.”
Northern District of California
 United States District Court




                                  13   Id. at 5. Ms. Arnold further alleges that “Defendant and Brighthouse failed to pay pension

                                  14   benefits to tens of thousand[s] of employee[s] covered by its group annuit[y] contracts.” Id.

                                  15          Broadly construing the allegations of Ms. Arnold’s amended complaint, and viewing those

                                  16   allegations in a light most favorable to Ms. Arnold, she seems to claim that she was wrongfully

                                  17   denied payment under a whole life insurance policy. Nevertheless, Ms. Arnold’s allegations are

                                  18   vague and conclusory as to “the who, what, when, where, and how of the misconduct charged”

                                  19   required for fraud claims. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                  20   (internal quotations and citation omitted). Indeed, the amended complaint groups all defendants

                                  21   together, and it is unclear what involvement, if any, MAHIA had in the events underlying Ms.

                                  22   Arnold’s claims. Accordingly, MAHIA’s motion to dismiss this claim is granted.

                                  23          The Court will give Ms. Arnold leave to file a second amended complaint. In addition to

                                  24   the venue and intra-district assignment allegations she wishes to assert, Ms. Arnold should include

                                  25   allegations clearly stating what insurance policy is at issue. If it is the “Promise Whole Life” plan,

                                  26   Policy Number 21216479 UT, referenced in Exhibit A to her complaint (Dkt. No. 19 at ECF 11),

                                  27   Ms. Arnold should clearly say so. To the extent she has a copy of that policy, Ms. Arnold may

                                  28   wish to append a copy of that policy to her second amended complaint. If there is a different or
                                                                                         5
                                   1   additional policy at issue, then Ms. Arnold should clearly say so in her second amended complaint

                                   2   and append a copy of the policy (if she has one) and provide the information she has about that

                                   3   policy, including the policy number, name of the insured, and date the policy was issued. As for

                                   4   the alleged fraud, to the extent she can truthfully do so, Ms. Arnold must also state, in as much

                                   5   detail as possible: (1) which defendant(s) concealed information or made false or misleading

                                   6   statements, (2) what specific information was concealed, (3) what specific statements were made,

                                   7   (4) why those statements were false or misleading, and (5) how she has been harmed by the false

                                   8   or misleading statements or by the concealment of information.

                                   9          B.      Breach of Fiduciary Duty
                                  10          To state a claim for breach of fiduciary duty under California law, a plaintiff must plead

                                  11   facts establishing “‘the existence of a fiduciary relationship, its breach, and damage proximately

                                  12   caused by that breach.’” Abbit v. ING USA Annuity & Life Ins. Co., 252 F. Supp. 3d 999, 1019
Northern District of California
 United States District Court




                                  13   (S.D. Cal. 2017) (quoting Pierce v. Lyman, 1 Cal. App. 4th 1093, 1101 (1991). “‘[B]efore a

                                  14   person can be charged with a fiduciary obligation, he must either knowingly undertake to act on

                                  15   behalf and for the benefit of another, or must enter into a relationship which imposes that

                                  16   undertaking as a matter of law.’” Id. at 1022 (quoting City of Hope Nat. Med. Ctr. v. Genentech,

                                  17   Inc., 43 Cal. 4th 375, 386 (2008)).

                                  18          Here, Ms. Arnold alleges that a fiduciary relationship exists based on an insurer-insured

                                  19   relationship with defendants. Dkt. No. 19 at ECF 6. As discussed above, however, the amended

                                  20   complaint does not allege sufficient facts establishing that MAHIA was the insurer on any policy

                                  21   issued to Ms. Arnold. Moreover, courts have held that, “as a matter of California law, no true

                                  22   fiduciary duty arises from the insurer-insured relationship and an insured therefore cannot

                                  23   maintain a claim for breach of fiduciary duty based solely on the insurer-insured relationship.” In

                                  24   re Conseco Ins. Co. Annuity Mktg. & Sales Practices Litig., No. C-05-04726 RMW, 2007 WL

                                  25   486367, at *7 (N.D. Cal. Feb. 12, 2007); see also Abbitt, 252 F. Supp. 3d at 1020-21 (same)

                                  26   (citing Vu v. Prudential Prop. & Cas. Ins. Co., 26 Cal. 4th 1142, 1150-51 (2001)). Accordingly,

                                  27   Ms. Arnold’s claim for breach of fiduciary duty is dismissed as to defendant MAHIA. Ms. Arnold

                                  28   is given leave to amend to the extent she can truthfully allege facts, beyond the mere existence of
                                                                                         6
                                   1   an insurer-insured relationship, establishing that MAHIA knowingly undertook to act on her

                                   2   behalf and for her benefit, and then breached that obligation. Abbitt, 252 F. Supp. 3d at 1022.

                                   3          C.      Fourth Amendment Claim for Invasion of Privacy
                                   4          Ms. Arnold alleges that defendants violated her constitutional right to privacy by “us[ing]

                                   5   video surveillance to watch insured for investigations and employments” and “intercepti[ng] radio

                                   6   frequency” to eavesdrop on her private affairs. Dkt. No. 19 at ECF 7. “The Fourth Amendment

                                   7   limits searches conducted by the government, not by a private party, unless the private party acts

                                   8   as an instrument or agent of the government.” United States v. Young, 153 F.3d 1079, 1080 (9th

                                   9   Cir. 1998) (internal quotations and citation omitted). “Whether a search is governmental or

                                  10   private depends on: (1) whether the government knew of and acquiesced in the intrusive conduct;

                                  11   and (2) whether the party performing the search intended to assist law enforcement efforts or

                                  12   further the party’s own ends.” Id.
Northern District of California
 United States District Court




                                  13          Ms. Arnold’s amended complaint alleges no facts establishing that any of the defendants,

                                  14   all of whom are private entities, acted as an instrument or agent of the government. In her

                                  15   opposition, Ms. Arnold asserts that MAHIA “contracts with Private Investigator and law

                                  16   enforcement to monitor[] employees who purchased their Group Insurance policy with Insurance

                                  17   company with the Government Agency.” Dkt. No. 27 at ECF 9-10. However, there are no such

                                  18   facts alleged in the amended complaint. Moreover, as discussed above, there are no facts

                                  19   demonstrating that MAHIA issued any policy to Ms. Arnold or otherwise had any involvement in

                                  20   the matters underlying her claims. At the hearing, the Court inquired whether Ms. Arnold could

                                  21   allege facts supporting her assertion that MAHIA conducted a search or surveillance of her in

                                  22   conjunction with or at the direction of any government agency. In response, she posited that

                                  23   insurance companies work with law enforcement for surveillance purposes, but offered nothing

                                  24   more than speculative assertions that anything of that nature occurred in this case. As it appears

                                  25   that Ms. Arnold cannot plausibly allege facts to support a violation of the Fourth Amendment, the

                                  26   Court dismisses Ms. Arnold’s claim for invasion of privacy under the Fourth Amendment without

                                  27   leave to amend.

                                  28          Ms. Arnold’s Fourth Amendment claim was the sole basis for federal jurisdiction under 28
                                                                                        7
                                   1   U.S.C. § 1331. Accordingly, to the extent Ms. Arnold contends that there is another basis for this

                                   2   Court’s jurisdiction over this matter, she must clearly allege facts establishing such jurisdiction in

                                   3   her second amended complaint. For example, federal courts also have original jurisdiction over

                                   4   civil actions between citizens of different States and where the amount in controversy exceeds

                                   5   $75,000, exclusive of interest and costs. 28 U.S.C. § 1332.

                                   6   IV.    CONCLUSION

                                   7          Based on the foregoing, defendant MAHIA’s motion to dismiss is granted, with leave to

                                   8   amend as to her claims for concealment, misrepresentation, and breach of fiduciary duty. To the

                                   9   extent Ms. Arnold has a plausible basis to believe that an entity other than the named defendants is

                                  10   responsible for the conduct alleged, she may amend her complaint to name the responsible entity

                                  11   or entities. If Ms. Arnold chooses to amend, her amended pleading should be titled “Second

                                  12   Amended Complaint.” That amended pleading should also state the basis for federal jurisdiction.
Northern District of California
 United States District Court




                                  13   The Second Amended Complaint must be filed no later than November 29, 2019.

                                  14          Ms. Arnold is encouraged to contact the Federal Pro Se Program for assistance. The Pro

                                  15   Se Program is located on the Second Floor of the Federal Courthouse in San Jose. Help is

                                  16   provided by appointment and on a drop-in basis Monday to Thursday, 9:00 a.m. to 4:00 p.m.

                                  17   Appointments may be made by signing up in person at the Program’s office (Room 2070) at the

                                  18   San Jose Federal Courthouse, or by calling 408-297-1480. Additionally, if she has not already

                                  19   done so, Ms. Arnold is encouraged to obtain a copy of the Court’s Handbook for Pro Se Litigants,

                                  20   available on the Court’s website (https://www.cand.uscourts.gov/prosehandbook) or from the

                                  21   Clerk’s Office.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 12, 2019

                                  24

                                  25
                                                                                                     VIRGINIA K. DEMARCHI
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                          8
